Exhibit 10.04


COMVITA NEW ZEALAND LIMITED
 
DERMA SCIENCES, INC
 
_______________________________________________


MEDICAL HONEY SUPPLY AGREEMENT
_______________________________________________


 
 

--------------------------------------------------------------------------------

 

AGREEMENT dated February 23, 2010


PARTIES
 
COMVITA NEW ZEALAND LIMITED, of Paengaroa, New Zealand (“Comvita”)
 
DERMA SCIENCES, INC, of Princeton, New Jersey, United States of America
(“Derma Sciences”)

 
INTRODUCTION
 
A.
Comvita supplies Medical Honey.

 
B.
Derma Sciences wishes Comvita to supply Medical Honey to Derma Sciences.

 
C.
Comvita has agreed to supply Medical Honey to Derma Sciences on the terms and
conditions set out below.

 
AGREEMENT
 
1.
DEFINITIONS AND INTERPRETATION

 
1.1
Definitions:  In this Agreement, including the Introduction, unless the context
otherwise requires, the following terms will have the following meanings:

 
“Agreement” means this agreement and the attached Schedule;
 
“Business Day” means a day, excluding Saturdays, Sundays, statutory public
holidays or any day in the period starting on 24 December and ending on 5
January, on which banks are open for ordinary over-the-counter business in
either Tauranga, New Zealand or New Jersey, United States of America;
 
“Commencement Date” means the date of signing of this Agreement by both parties;
 
“Confidentiality Agreement” means the agreement entered into between the parties
and entitled “Confidentiality Agreement” and dated on or about the Commencement
Date;
 
“Confidential Information” means all information of any kind, whether in
tangible or documentary form, and whether marked or identified as being
confidential, relating to the Disclosing Party or its business affairs and
includes information relating to any of:
 
 
(a)
the business operations, business strategies, marketing plans and technologies
of the Disclosing Party; or

 
 
(b)
the terms of this Agreement;

 
“Cost of Production” means the cost of direct materials, direct labour and any
other expenses directly related (and fairly allocated based on actual value
added or percentage contribution (whichever is lower)) to the manufacturing cost
of the relevant product, along with a reasonable and systematic allocation of
fixed and variable production overheads;
 
exhibit 10.04 -supply agmt
Medical Honey Supply Agreement
1

 
 

--------------------------------------------------------------------------------

 
 
“Disclosing Party” means the party to whom or to whose business affairs the
Confidential Information relates;
 
“FOB” means Free on Board, and has the meaning given to that term as set out in
Incoterms 2000;
 
“Force Majeure” has the meaning given to that term in clause 11.1;
 
“Incoterms 2000” means the International Chamber of Commerce official rules for
the interpretation of trade terms, which came into force on 1 January 2000, as
amended or revised from time to time;
 
“Licence Agreement” means the agreement entered into between the parties and
entitled “Licence Agreement” and dated on or about the date of this Agreement;
 
“Licensed Products” has the meaning given to that term in the Licence Agreement;
 
“Manufacturing Agreement” means the agreement entered into between the parties
and entitled “Manufacturing Agreement” and dated on or about the date of this
Agreement;
 
“Medical Honey” means honey being to the specifications set out in the Schedule,
or such other specifications as the parties may agree in writing;
 
“Notice” has the meaning given to that term in clause 11.7(a);
 
“OTC Products” has the meaning given to that term in the Manufacturing
Agreement;
 
“OTC Store” has the meaning given to that term in the Manufacturing Agreement;
 
“Recipient” means the party receiving Confidential Information under this
Agreement; and
 
“Restraint Agreement” means the agreement entered into between the parties and
entitled “Restraint Agreement” and dated on or about the date of this Agreement.
 
1.2
Interpretation:  In this Agreement:

 
 
(a)
headings are used for convenience only and will not affect its interpretation;

 
 
(b)
references to the singular include the plural and vice versa;

 
 
(c)
references to a party include that party’s successors, executors, administrators
and permitted assignees (as the case may be);

 
 
(d)
references to clauses and the Schedule are to those clauses and the Schedule in
this Agreement;

 
 
(e)
where a word or phrase is defined, its other grammatical forms have a
corresponding meaning;

 
 
(f)
references to a gender includes all genders;

 
 
(g)
references to a “person” include:

 
 
(i)
an individual, firm, company, corporation or unincorporated body of persons;

 
 
(ii)
any public, territorial or regional authority;

 
exhibit 10.04 -supply agmt
Medical Honey Supply Agreement
2

 
 

--------------------------------------------------------------------------------

 
 
 
(iii)
any government; and

 
 
(iv)
any agency of any government or authority; and

 
 
(h)
any obligation not to do anything includes an obligation not to suffer, permit
or cause that thing to be done.

 
2.
MEDICAL HONEY SUPPLY

 
2.1
Supply:

 
 
(a)
Comvita agrees to supply Medical Honey to Derma Sciences solely for use by Derma
Sciences in the manufacture of Licensed Products under the Licence Agreement and
manufacture of OTC Products under the Manufacturing Agreement.

 
 
(b)
For so long as the rights granted under clauses 2.1(a) and 2.1(c) of the Licence
Agreement remain exclusive with respect to each of the United States of America
and the European Union, Comvita will not supply Medical Honey to any other
person for use in the manufacture of Licensed Products that are not also OTC
Products.

 
2.2
Restriction:  Subject to clause 2.5, Derma Sciences agrees that, for a period of
five years following the Commencement Date, it will not obtain supplies of
Medical Honey from any person other than Comvita.  This five year restriction
may be renewed for further five year periods by mutual written agreement.

 
2.3
Meet orders:  Comvita will use reasonable endeavours to meet all orders for
Medical Honey from Derma Sciences, subject to availability of product.  Derma
Sciences will receive priority from Comvita (after Comvita’s needs for Medical
Honey have first been met) as to each year’s supply of Medical Honey consistent
with Derma Sciences’ forecasted demand over other potential uses for Medical
Honey that fall outside of the definition of Licensed Products.

 
2.4
Representations:  Comvita represents that:

 
 
(a)
as at the Commencement Date, it has the ability to supply to Derma Sciences
30,000kg of Medical Honey on an annual basis; and

 
 
(b)
it will have the ability (subject to receipt of accurate and timely forecasts
from Derma Sciences pursuant to clause 4) to expand its ability to supply to
Derma Sciences 100,000kg of Medical Honey on an annual basis within five years
following the Commencement Date.

 
Derma Sciences acknowledges that the ability of Comvita to supply Medical Honey
will be subject to variables beyond Comvita’s control inherent in growing crops,
such as weather, disease, and pests, each of which may affect the crop in a
given year but which will not necessarily constitute an event of Force Majeure,
and the occurrence of such factors will not result in the breach of these
representations.
 
2.5
Right to obtain Medical Honey elsewhere:  Despite clause 2.2, Derma Sciences may
purchase Medical Honey for use in the manufacture of Licensed Products under the
Licence Agreement or manufacture of OTC Products under the Manufacturing
Agreement from a third party (provided that the Medical Honey is to the standard
set out in the specifications in the Schedule, or such other specifications as
the parties may agree in writing) where either:

 
exhibit 10.04 -supply agmt
Medical Honey Supply Agreement
3

 
 

--------------------------------------------------------------------------------

 
 
 
(a)
Comvita is unable to supply Derma Sciences with Derma Sciences’ demand for
Medical Honey.  In such event, Derma Sciences may only purchase from a third
party such amount of Medical Honey that Comvita is actually unable to supply and
only for so long as Comvita remains unable to supply Derma Sciences’ demand for
Medical Honey; or

 
 
(b)
Derma Sciences has identified a third party who is willing to supply Medical
Honey to it on a long term basis on similar trading terms to those offered by
Comvita at a price at least 10% lower than the price charged by Comvita, and
provided that:

 
 
(i)
Derma Sciences has first given Comvita notice in writing of the third party
price and given Comvita the opportunity to match the price offered by such third
party; and

 
 
(ii)
Comvita has not agreed to match such price in writing within 20 Business Days
following receipt of Derma Sciences’ notice.

 
In such event, Derma Sciences may purchase Medical Honey from such third party
only for so long as Comvita remains unwilling to supply Derma Sciences’ demand
for Medical Honey at the price being offered by such third party.  Accordingly,
Derma Sciences will immediately advise Comvita of any changes to the price being
offered by such third party at any time for the supply of Medical Honey to Derma
Sciences.
 
3.
ORDERING PROCEDURE

 
3.1
Placement of orders:

 
 
(a)
Derma Sciences will place orders for Medical Honey with Comvita.  Each order
will be in writing, will be sent by facsimile, email or other electronic means
approved by Comvita, and will specify:

 
 
(i)
the date of the order;

 
 
(ii)
the volume of Medical Honey ordered; and

 
 
(iii)
a delivery date for the Medical Honey.

 
 
(b)
The minimum order quantity will be 1,800 kg.

 
 
(c)
Unless otherwise agreed by the parties, Derma Sciences will place all orders for
Medical Honey at least twelve (12) weeks in advance of the date that Derma
Sciences wishes such Medical Honey to arrive at its premises.

 
3.2
Acknowledgement and acceptance of order:

 
 
(a)
Comvita will acknowledge to Derma Sciences in writing all orders received by it
under clause 3.1.  Comvita’s acknowledgement will confirm whether or not Comvita
accepts the order.

 
 
(b)
Upon Comvita accepting the order:

 
 
(i)
a binding contract to supply Medical Honey on the terms and conditions of this
Agreement will exist; and

 
exhibit 10.04 -supply agmt
Medical Honey Supply Agreement
4

 
 

--------------------------------------------------------------------------------

 
 
 
(ii)
neither party will be permitted to cancel or vary such order without the other
party’s written consent, unless otherwise expressly permitted under this
Agreement.

 
 
(c)
For the avoidance of doubt, each order will constitute a separate contract and
any default by Comvita in relation to any one order will not entitle Derma
Sciences to treat this Agreement as terminated.

 
4.
FORECASTS

 
4.1
Annual forecasts:  Derma Sciences will supply to Comvita on or before 30 June of
each year a three-year rolling forecast of Derma Sciences’ anticipated
requirements for Medical Honey for the sales years starting 1 April of the
following year.  Derma Sciences will prepare such forecasts in good faith.

 
4.2
Confirmation of demand:  Derma Sciences will provide confirmation of demand at
least three months prior to the required delivery date.

 
4.3
Reasonably accurate:  The parties agree that the forecasts given under this
clause 4 will not be binding on the parties, but Derma Sciences will use
reasonable endeavours to ensure such forecasts are reasonably accurate based on
information known to Derma Sciences at the time they are given.

 
5.
PRICE AND PAYMENT

 
5.1
Price:

 
 
(a)
The parties agree that the price for Medical Honey will be Comvita’s Cost of
Production plus a margin of 25%.  Such price for Medical Honey will be:

 
 
(i)
calculated on an annual basis at the start of each calendar year;

 
 
(ii)
fixed for such calendar year; and

 
 
(iii)
immediately notified by Comvita to Derma Sciences in writing.

 
 
(b)
The price for the Medical Honey  will be expressed in United States dollars and
will be exclusive of any goods and services tax or other value added or sales
taxes, which, if applicable, will be payable in addition.

 
 
(c)
Comvita will provide to Derma Sciences on request full and complete details on
an “open book” basis of the Cost of Production. For the avoidance of doubt, such
details will be regarded as the Confidential Information of Comvita.

 
 
(d)
Comvita will use reasonable endeavours to manufacture the Medical Honey
efficiently and in the most cost effective manner, and to keep the Cost of
Production to a minimum.

 
5.2
Invoicing and payment:

 
 
(a)
Comvita will invoice Derma Sciences for the price for Medical Honey ordered by
Derma Sciences upon dispatch.

 
exhibit 10.04 -supply agmt
Medical Honey Supply Agreement
5

 
 

--------------------------------------------------------------------------------

 
 
 
(b)
Derma Sciences will pay all invoices in United States dollars within 60 days
following the date of the invoice, subject to clause 5.2(c).

 
 
(c)
If Derma Sciences disputes in good faith the whole or any portion of any invoice
issued under clause 5.2(a), Derma Sciences will pay the portion of the invoice
that is not in dispute, but may withhold payment of the disputed portion until
the dispute is resolved.

 
5.3
Late payment:  If Derma Sciences fails to pay any amount payable under this
Agreement by the due date for payment, then subject to clause 5.2(c), Comvita
may charge interest on the outstanding amount at the rate of 12% per annum.
Interest will be calculated on a daily basis from the due date until the date of
actual payment.

 
6.
DELIVERY

 
6.1
FOB:

 
 
(a)
Comvita will deliver the Medical Honey to Derma Sciences via sea freight, FOB
New Zealand.

 
 
(b)
The FOB provisions of Incoterms 2000 will govern all matters relating to
delivery, including (without limitation):

 
 
(i)
who is responsible for arranging shipping and delivery of the Medical Honey;

 
 
(ii)
who is to pay any costs related to shipping and delivery, including carriage,
insurance and customs clearance charges; and

 
 
(iii)
at what point risk in the Medical Honey passes to Derma Sciences,

 
except to the extent those provisions are inconsistent with the terms of this
Agreement.
 
 
(c)
Comvita will use reasonable endeavours to meet any agreed delivery dates.

 
 
(d)
Any additional freight charges incurred in the supply of Medical Honey to Derma
Sciences as a consequence of failure by a party to meet its ordering or supply
obligations under this Agreement (including Derma Sciences’ failure to comply
with clause 3.1(c) and Comvita’s failure to deliver the Medical Honey by the
delivery date pursuant to clause 3.1(a)) will be met by the party responsible
for the failure.

 
6.2
Shortfalls:  In the event of an alleged shortfall in delivery, Derma Sciences
will submit a written claim to Comvita within 10 Business Days following the
date of receipt of the relevant order for Medical Honey by Derma Sciences.  In
the absence of such a written claim from Derma Sciences, the Medical Honey will
be deemed to have been supplied in accordance with this Agreement.  In no event
will Derma Sciences be entitled to refuse to accept any order by reason only of
a shortfall.

 
7.
TITLE

 
7.1
Title in any Medical Honey sold to Derma Sciences will pass to Derma Sciences at
such time as the Medical Honey has been received by Derma Sciences at its
shipping destination.

 
exhibit 10.04 -supply agmt
Medical Honey Supply Agreement
6

 
 

--------------------------------------------------------------------------------

 
 
8.
WARRANTIES AND LIABILITY

 
8.1
Warranty:

 
 
(a)
Comvita warrants that, for a period of 12 months following the date of delivery,
the Medical Honey will comply with Comvita’s manufacturing specifications for
the Medical Honey.

 
 
(b)
If any Medical Honey does not comply with the warranty in clause 8.1(a), Comvita
will provide to Derma Sciences replacement Medical Honey that does comply at no
extra cost to Derma Sciences.  In such case, Derma Sciences will return all
non-complying Medical Honey to Comvita at Comvita’s cost.

 
 
(c)
No warranty is given for failure by Derma Sciences or its permitted
sub-licensees to comply with any recommendations made by Comvita as to storage
and handling of the Medical Honey.

 
8.2
No implied warranties:  Derma Sciences acknowledges that:

 
 
(a)
it does not enter into this Agreement in reliance on any representation,
warranty, term or condition, except as expressly provided in this Agreement; and

 
 
(b)
all conditions, warranties or other terms implied by statute or common law are
excluded by Comvita from this Agreement to the fullest extent permitted by law.

 
8.3
Exclusion of liability:  In no event will Comvita be liable (whether in
contract, tort, negligence or in any other way) to Derma Sciences for:

 
 
(a)
loss of revenue or profit, loss of anticipated savings, loss of goodwill or
opportunity, loss of production, loss or corruption of data or wasted management
or staff time; or

 
 
(b)
loss, damage, cost or expense of any kind whatsoever that is indirect,
consequential, or of a special nature,

 
arising directly or indirectly out of this Agreement, even if Comvita had been
advised of the possibility of such loss, damage, cost or expense, and even if
such loss, damage, cost or expense was reasonably foreseeable by Comvita.
 
8.4
Insurance:

 
 
(a)
During the term of this Agreement and for three years afterwards, Comvita will
maintain insurance coverage in amounts and against risks that are normal for
businesses similar to that of Comvita.

 
 
(b)
Comvita will, upon request, provide to Derma Sciences a certificate from the
insurer confirming the terms of such insurance.

 
9.
TERM AND TERMINATION

 
9.1
Commencement and term:  This Agreement will come into effect on the Commencement
Date and will continue in full force and effect for so long as the Licence
Agreement remains in full force and effect, unless earlier terminated pursuant
to clauses 9.2 or 9.3.

 
exhibit 10.04 -supply agmt
Medical Honey Supply Agreement
7

 
 

--------------------------------------------------------------------------------

 
 
9.2
Early termination:  Without prejudice to any other right or remedy it may have,
either party may immediately terminate this Agreement at any time by giving to
the other party notice in writing if:

 
 
(a)
the other party is in material breach of this Agreement and the material breach
is not remedied within 20 Business Days of the other party receiving notice
specifying the material breach and requiring its remedy, provided that for
non-payment defaults, if it is not commercially reasonable for a material breach
to be fully cured within 20 Business Days, then the cure period shall be
extended for an additional period of no greater than six months provided the
party in material breach has commenced remedying the default and has clearly
demonstrated in writing that it is diligently pursuing and continues to
diligently pursue such cure;

 
 
(b)
the other party ceases or threatens to cease to carry on all or substantially
all of its business or operations, is declared or becomes bankrupt or insolvent,
is unable to pay its debts as they fall due, enters into a general assignment of
its indebtedness or a scheme of arrangement or composition with its creditors,
or takes or suffers any similar or analogous action in consequence of debt;

 
 
(c)
a trustee, manager, administrator, administrative receiver, receiver, inspector
under any legislation or similar officer is appointed in respect of the whole or
any part of the other party’s assets or business; or

 
 
(d)
an order is made or a resolution is passed for the liquidation of the other
party (other than voluntarily for the purpose of a solvent amalgamation or
reconstruction).

 
9.3
Termination of Restraint Agreement or Licence Agreement: This Agreement will
immediately terminate in the event of termination of the Restraint Agreement or
the Licence Agreement for any reason.

 
9.4
Consequences of termination:  On termination or expiration of this Agreement for
any reason whatsoever:

 
 
(a)
Comvita will be entitled (but is not obliged) to complete any order for Medical
Honey confirmed by it before the date of termination or expiration, and the
provisions of this Agreement will continue to apply to any such order;

 
 
(b)
Derma Sciences will remain liable to pay to Comvita the price for Medical Honey
delivered under this Agreement;

 
 
(c)
the Recipient will, upon receipt of a written request from the Disclosing Party,
return or destroy (at the Disclosing Party’s option), all Confidential
Information in the Recipient’s possession or under the Recipient’s
control.  Upon the return or destruction (as the case may be) of all such
Confidential Information, the Recipient will provide to the Disclosing Party a
certificate stating that the Confidential Information returned or destroyed
comprises all the Confidential Information in the Recipient’s possession or
under the Recipient’s control;

 
 
(d)
the provisions of clauses 5, 8, 9.4, 11 and any other clauses intended to
survive termination, together with those other provisions of this Agreement that
are incidental to, and required in order to give effect to those clauses, will
remain in full force and effect; and

 
exhibit 10.04 -supply agmt
Medical Honey Supply Agreement
8

 
 

--------------------------------------------------------------------------------

 
 
 
(e)
subject to this clause 9.4, and except for any rights and remedies of the
parties that have accrued before termination or expiration, including for any
prior breach of this Agreement, neither party will be under any further
obligation to the other party.

 
10.
DISPUTES

 
10.1
Mediation:  In the event of a dispute arising out of or relating to this
Agreement, including any question regarding its existence, validity or
termination, the parties will first seek settlement of that dispute by mediation
in accordance with the LCIA Mediation Procedure, which Procedure is deemed to be
incorporated by reference into this clause 10.

 
10.2
Arbitration:  If the dispute is not settled by mediation within five days of the
commencement of the mediation, or such further period as the parties may agree
in writing, the dispute will be referred to and finally resolved by arbitration
under the LCIA Rules, which Rules are deemed to be incorporated by reference
into this clause 10.

 
10.3
Language:  The language to be used in the mediation and in the arbitration will
be English.

 
10.4
Governing law:  The governing law of this Agreement will be the substantive law
of New Zealand.

 
10.5
Arbitration procedure:  In any arbitration commenced pursuant to this clause 10:

 
 
(a)
the number of arbitrators will be three; and

 
 
(b)
the seat, or legal place, of arbitration will be London, England.

 
10.6
Interlocutory relief:  Nothing in this clause 10 will prevent either party, at
any time, from seeking any urgent interlocutory relief from a court of competent
jurisdiction in relation to any matter that arises under this Agreement.

 
11.
GENERAL

 
11.1
Force majeure:

 
 
(a)
Neither party will be liable to the other party for any breach or failure to
perform any of its obligations under this Agreement where such breach or failure
is caused by anything beyond that party’s reasonable control, including (without
limitation) war, civil commotion, hostility, act of terrorism, strike, lockout,
other industrial act, weather phenomena or other act of God, or governmental
regulation or direction (“Force Majeure”), provided that the party seeking to
rely on this clause 11.1 has:

 
 
(i)
notified the other party as soon as reasonably practicable upon becoming aware
of an actual or potential event of Force Majeure;

 
 
(ii)
used all reasonable endeavours to avoid, overcome or mitigate the effects of the
event of Force Majeure as quickly as practicable; and

 
 
(iii)
consulted with the other party on its efforts under clause 11.1(a)(ii).

 
 
(b)
If:

 
 
(i)
as a result of a Force Majeure a party is unable to perform any of its material
obligations under this Agreement; and

 
exhibit 10.04 -supply agmt
Medical Honey Supply Agreement
9

 
 

--------------------------------------------------------------------------------

 
 
 
(ii)
the ability of such party to perform any such material obligation has been
permanently affected by such Force Majeure,

 
then the party not subject to the event of Force Majeure may terminate this
Agreement on giving the other party 10 Business Days’ written notice.
 
 
(c)
Nothing in this clause 11.1 will excuse a party from any obligation to make a
payment when due under this Agreement.

 
11.2
Variations:  No amendment, variation or modification to this Agreement will be
effective unless it is in writing and signed by duly authorised representatives
of both parties.

 
11.3
Assignment:

 
 
(a)
Derma Sciences may assign any or all of its rights and obligations under this
Agreement, provided it first obtains the written consent of Comvita, such
consent not to be unreasonably withheld.

 
 
(b)
Comvita may assign any or all of its obligations under this Agreement, provided
it first obtains the written consent of Derma Sciences, such consent not to be
unreasonably withheld.

 
 
(c)
Comvita may assign any or all of its rights under this Agreement at any time,
without requiring the consent of Derma Sciences.

 
11.4
No waiver:

 
 
(a)
A delay, neglect or forbearance by a party in enforcing any provision of this
Agreement against the other will not waive or limit any right of that party.

 
 
(b)
No provision of this Agreement will be considered waived by a party unless that
party waives the provision in writing.

 
 
(c)
The parties will not treat a waiver by a party of any breach as a waiver of any
continuing or re-occurring breach, unless the parties have expressly agreed to
do so in writing.

 
11.5
Invalid clauses:  If any part of this Agreement is held to be invalid,
unenforceable or illegal for any reason, this Agreement will be deemed to be
amended by the addition or deletion of wording necessary to remove the invalid,
unenforceable or illegal part, but otherwise to retain the provisions of this
Agreement to the maximum extent permissible under applicable law.

 
11.6
Relationship:

 
 
(a)
The parties will perform their obligations under this Agreement as independent
contractors to each other.

 
 
(b)
Nothing in this Agreement will create, constitute or evidence any partnership,
joint venture, agency, trust or employer/employee relationship between the
parties, unless it expressly states otherwise.  Neither party may represent, or
allow anyone to represent, that any such relationship exists between the
parties.

 
 
(c)
Neither party will have the authority to act for, or incur any obligation on
behalf of, the other party, except as expressly provided for in this Agreement.

 
exhibit 10.04 -supply agmt
Medical Honey Supply Agreement
10

 
 

--------------------------------------------------------------------------------

 
 
11.7
Notices:

 
 
(a)
Each notice or other communication to be given under this Agreement (“Notice”)
must be in writing and must be:

 
 
(i)
in the English language and clearly legible;

 
 
(ii)
sent by pre-paid post, facsimile (confirmed by pre-paid post) or personal
delivery to the addressee at the facsimile number, physical address, or postal
address specified in clause 11.7(b); and

 
 
(iii)
marked for the attention of the person or office holder (if any) specified in
clause 11.7(b).

 
 
(b)
The initial facsimile number, address, and relevant person or office holder of
each party are, unless otherwise notified by the relevant party in writing to
the other party, as set out below:

 
Comvita:
Comvita New Zealand Limited
 
Wilson Road South
 
Paengaroa
 
NEW ZEALAND
     
Facsimile:
+64 7 533 1988
 
Attention:
Chief Executive Officer
   
Derma Sciences:
Derma Sciences, Inc.
 
214 Carnegie Center
 
Suite 300
 
Princeton
 
New Jersey 08540
 
United States of America
     
Facsimile:
+1 609 514 8554
 
Attention:
Chief Executive Officer

 
 
(c)
No Notice will be effective until received.  A Notice is, however, deemed to be
received:

 
 
(i)
in the case of posting, on the third Business Day following the date of posting;

 
 
(ii)
in the case of personal delivery, when received; and

 
 
(iii)
in the case of a facsimile, following receipt of a report from the machine on
which the facsimile was sent confirming that all pages were successfully
transmitted,

 
but any Notice personally delivered or received by facsimile either after 5.00
pm on a Business Day, or on any day that is not a Business Day, will be deemed
to have been received on the next Business Day.
 
 
(d)
Despite clauses 11.7(a) and (c)(i), if the Notice is posted from a country other
than the country of the addressee, the method of posting must be pre-paid
airmail, and the Notice will be deemed to be received on the seventh Business
Day following the date of posting.

 
exhibit 10.04 -supply agmt
Medical Honey Supply Agreement
11

 
 

--------------------------------------------------------------------------------

 
 
11.8
Further action:  Each party agrees to execute, acknowledge and deliver all
instruments, make all applications and do all things, as may be necessary or
appropriate to carry out the purposes and intent of this Agreement.

 
11.9
Announcements:  Neither party may:

 
 
(a)
make any press or other public announcement about any aspect of this Agreement;
or

 
 
(b)
use the name of the other party in connection with or as a result of this
Agreement,

 
without the other party’s prior written consent.
 
11.10
Entire agreement:

 
 
(a)
This Agreement and the Confidentiality Agreement contains the whole of the
contract and understanding between the parties relating to the matters covered
by it.

 
 
(b)
This Agreement supersedes all prior representations, agreements, statements and
understandings between the parties relating to those matters, whether verbal or
in writing.

 
 
(c)
The parties acknowledge that they do not rely on any representation, agreement,
term or condition that is not set out in this Agreement.

 
 
(d)
To the extent that there is any inconsistency or conflict between the terms set
out in a purchase order or invoice and the terms set out in this Agreement, the
terms set out in this Agreement will prevail.

 
11.11
Counterparts:

 
 
(a)
The parties may sign this Agreement in any number of counterparts (including
facsimile or PDF copies), and a party may enter into this Agreement by signing
any counterpart.

 
 
(b)
The parties confirm that their signing of this Agreement by such means will be
valid and sufficient.  All counterparts, when taken together, will constitute
one and the same agreement.

 
11.12
Costs:  Each party will bear its own legal costs and expenses incurred in
connection with the preparation, negotiation and execution of this Agreement.

 
11.13
Remedies cumulative:

 
 
(a)
The rights of the parties under this Agreement are cumulative.

 
 
(b)
The parties do not exclude any rights provided by law, unless otherwise
expressly stated in this Agreement.

 
11.14
UN Convention not to apply:  It is specifically agreed between the parties that
the United Nations Convention on the International Sale of Goods will not apply
to this Agreement.

 
exhibit 10.04 -supply agmt
Medical Honey Supply Agreement
12

 
 

--------------------------------------------------------------------------------

 
 
SIGNED


COMVITA NEW ZEALAND LIMITED
by: 
/s/ Brett D. Hewlett
   
Signature of Authorised Signatory
         
Brett D. Hewlett
   
Name of Authorised Signatory



DERMA SCIENCES, INC
by: 
/s/ Edward J. Quilty
   
Signature of Authorised Signatory
         
Edward J. Quilty
   
Name of Authorised Signatory

 
exhibit 10.04 -supply agmt
Medical Honey Supply Agreement
13

 
 

--------------------------------------------------------------------------------

 

SCHEDULE
 
MEDICAL HONEY SPECIFICATIONS
 
The specifications that Medical Honey must comply with in terms of content,
quality and essential features are those specifications set out in Comvita’s
Product Specifications numbered 4460A-002, 3980A-001, 4040A-001 and 4124A-001
and Comvita’s Product Information Sheet for Medical Honey 12+ (Code 743), copies
of which are attached as an exhibit hereto, as may be updated or revised by
Comvita from time to time after consultation with Derma Sciences.
 
exhibit 10.04 -supply agmt
Medical Honey Supply Agreement
14

 
 

--------------------------------------------------------------------------------

 